Case 3:18-cv-00493-MAS-LHG Document 213 Filed 12/20/19 Page 1 of 3 PageID: 5143



 Sherilyn Pastor (Bar I.D. # 026031988)
 MCCARTER & ENGLISH, LLP
 FOUR GATEWAY CENTER
 100 MULBERRY STREET
 NEWARK, NJ 07102
 (973) 622-4444


 John E. Failla (admitted pro hac vice)
 Nathan Lander (admitted pro hac vice)
 Seth D. Fiur (admitted pro hac vice)
 PROSKAUER ROSE LLP
 11 Times Square
 New York, NY 10036
 Telephone: (212) 969-3000
 Attorneys for Plaintiffs


                            UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY
   __________________________________________
                                              :
   VALEANT PHARMACEUTICALS
                                              :
   INTERNATIONAL, INC.; VALEANT
   PHARMACEUTICALS INTERNATIONAL; and :          Civil Action No.: 3:18-cv-00493-
                                              :
   AGMS, INC.,                                              MAS-LHG
                                              :
                                              :
                               Plaintiffs,
                                              :
                                              :
                        v.
                                              :
                                              :
   AIG INSURANCE COMPANY OF CANADA;
   ACE INA INSURANCE COMPANY; ALLIANZ :
   GLOBAL RISKS US INSURANCE COMPANY; :           NOTICE OF PLAINTIFFS’
                                              :        PARTIAL APPEAL
   ARCH INSURANCE CANADA LTD; EVEREST
                                              :
   INSURANCE COMPANY OF CANADA;
                                              :
   HARTFORD FIRE INSURANCE COMPANY;
                                              :
   IRONSHORE CANADA LTD.; LIBERTY
   INTERNATIONAL UNDERWRITERS, a division :
                                              :
   of LIBERTY MUTUAL INSURANCE
                                              :
   COMPANY; and LIBERTY MUTUAL
                                              :
   INSURANCE COMPANY; LLOYD’S
                                              :
   UNDERWRITERS; LLOYD’S CONSORTIUM
                                              :
   9885 (a/k/a STARR FINANCIAL LINES
                                              :
   CONSORTIUM 9885); LLOYD’S SYNDICATE
   ANV 1861; LLOYD’S SYNDICATE AMA 1200; :
   LLOYD’S SYNDICATE ARGO 1200; LLOYD’S :


 ME1 32222239v.1
Case 3:18-cv-00493-MAS-LHG Document 213 Filed 12/20/19 Page 2 of 3 PageID: 5144



   SYNDICATE AWH 2232; LLOYD’S                :
   SYNDICATE BRT 2987; LLOYD’S SYNDICATE      :
   CVS 1919; LLOYD’S SYNDICATE HCC 4141;      :
   LLOYD’S SYNDICATE MITSUI 3210; LLOYD’S     :
   SYNDICATE MIT 3210; LLOYD’S SYNDICATE      :
   NAV 1221; LLOYD’S SYNDICATE QBE 1886;      :
   LLOYD’S SYNDICATE SJC 2003; ROYAL &        :
   SUN ALLIANCE INSURANCE COMPANY OF          :
   CANADA; TEMPLE INSURANCE COMPANY;          :
   and XL INSURANCE COMPANY SE.,              :
                                              :
                            Defendants.       :
   __________________________________________ :




         PLEASE TAKE NOTICE that Plaintiffs Valeant Pharmaceuticals International, Inc.

 (“Valeant”), Valeant Pharmaceuticals International (“Valeant USA”), and AGMS, Inc.

 (collectively, “Plaintiffs”) will apply to the United States District Court at the Clarkson S. Fisher

 Building & U.S. Courthouse, 402 East State Street, Trenton, New Jersey 08608, before the

 Honorable Lois H. Goodman, U.S.M.J., on January 21, 2020, at 10:00 AM, or soon thereafter as

 counsel may be heard for entry of an Order, reversing in part the December 5, 2019 Order (the

 “Order”) of Special Master Hon. Douglas K. Wolfson, and for such other relief as the Court

 deems just and proper.

         PLEASE TAKE FURTHER NOTICE that in support of this motion, Plaintiffs will rely

 upon the accompanying Memorandum of Law and Certification of Sherilyn Pastor, Esq.,

 including the exhibits submitted with this Notice.

         PLEASE TAKE FURTHER NOTICE that Plaintiffs hereby respectfully request oral

 argument pursuant to Local Civil Rule 78.1.

         PLEASE TAKE FURTHER NOTICE that a Proposed Order is filed herewith.




                                                  1
 ME1 32222239v.1
Case 3:18-cv-00493-MAS-LHG Document 213 Filed 12/20/19 Page 3 of 3 PageID: 5145



 Dated: December 20, 2019



                                           McCARTER & ENGLISH, LLP

                                           By: /s/ Sherilyn Pastor
                                              Sherilyn Pastor (Bar I.D. # 026031988)
                                              Four Gateway Center
                                              100 Mulberry Street
                                              Newark, NJ 07102
                                              (973) 622-4444

                                               -and-

                                              John E. Failla (admitted pro hac vice)
                                              Nathan Lander (admitted pro hac vice)
                                              Seth D. Fiur (admitted pro hac vice)
                                              Om V. Alladi (admitted pro hac vice)
                                              PROSKAUER ROSE LLP
                                              11 Times Square
                                              New York, NY 10036
                                              (212) 969-3000

                                           Attorneys for Plaintiffs,
                                           Valeant Pharmaceuticals International, Inc.,
                                           Valeant Pharmaceuticals International, and
                                           AGMS, Inc.




                                       2
 ME1 32222239v.1
